Citation Nr: 0723970	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above claim.

In December 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  In June 2004, the 
Board remanded the present matter for additional development 
and due process concerns.  In August 2005, the Board again 
remanded the present matter for additional development. 

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board notes that in a October 2001 VA examination record, 
the examiner indicates that the veteran had been receiving 
treatment for PTSD and receiving individual psychotherapy.  
Additionally, the veteran submitted a VA form 21-4124 dated 
July 2004 stating that a Dr. F at the East Orange Veterans 
Affairs Medical Center (VAMC) had been treating the veteran 
on a regular basis for his stress disorder.  In a December 
2006 VA examination report, the examiner at the Gainesville 
VAMC indicated that he viewed VA medical records in making 
his determination.  These included records concerning 
psychiatric testing in September 2006 and a psychology 
consult in December 2006.  VA must assist the veteran in 
obtaining his VA treatment records at the East Orange VAMC 
and the Gainesville VAMC before adjudication on the merits.  
38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate 
action to contact the veteran in order 
to request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
and/or anxiety and/or depression.  
After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran in response 
to this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured from 
the East Orange and Gainesville VAMCs, 
should be obtained.  Once obtained, all 
records must be associated with the 
claims folder. 

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should 
review the claims file and re- 
adjudicate the veteran's service 
connection claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




